Title: From Alexander Hamilton to Rufus King, 30 October 1794
From: Hamilton, Alexander
To: King, Rufus


Jones Mill [Pennsylvania] October 30. 1794
Dr. Sr
Our light corps, the Jersey infantry & a brigade of cavalry are about 8½ Miles in front, beyond all the Mountains. This division which has been delayed by a somewhat worse route & the incumbrance of the public stores will be at the same place this Evening. The left wing is at a corresponding point. All is essentially well—No appearance of opposition. It is of great consequence that a law should if possible be expedited through Congress for raising 500 infantry & 100 horse to be stationed in the disaffected country. Without this the expence incurred will be essentially fruitless.
A law regulating a process of outlawry is also urgent; for the best objects of punishment will fly & they ought to be compelled by outlawry to abandon their property houses & the UStates. This business must not be skinned over. The political putrefaction of Pensylvania is greater than I had any idea of. Without vigour every where our tranquillity is likely to be of very short duration & the next storm will be infinitely worse than the present one.
Yrs. with true esteem & regard
A Hamilton
R King Esqr
